DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on June 13, 2022, and an Information Disclosure Statement filed on June 23, 2022.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application is being examined under the pre-AIA  first to invent provisions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4, 7-11, 14, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,264,463 (hereinafter ‘463) in view of Gargi et al., US 2014/0122584 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims of ‘463 discloses or at least suggests each limitation recited in instant Claims 1-4 and 7 (and correspondingly in Claims 8-11, 14, 15, and 20).  For example, instant Claim 1 corresponds to a combination of Claims 1 and 2 of ‘463 (note that Claim 1 of ‘463 recites blocking the ephemeral post when a first threshold event has occurred, but Claim 2 of ‘463 recites that the ephemeral post can be blocked in response to an expiration of a time period for viewing); instant Claims 2 and 3 are rendered obvious by Claims 2 and 3 of ‘463 (since a second threshold event can be expiration of a time period); instant Claims 4 and 7 correspond to Claims 4 or 6 of ’463 (see also discussion of Gargi, below).
	While the claims of ‘463 do not appear to explicitly show “a dynamic notification … that includes an amount of time since the posting time of the ephemeral post” a skilled artisan would understand that since the ephemeral post described in ‘463 can have an associated expiration time as well as visual indicator regarding the post’s nature (see Claims 1, 2, 4, and 6 of ‘463), other visual indicators can be used to communicate additional information about the post, such as the time elapsed or time remaining, as was well-known in the art and as illustrated by the teachings of Gargi (see Gargi, Fig. 2, showing the time of the post (i.e., today at 10:17AM), and further showing that the indication will be dynamically updated as time passes (i.e., yesterday at 10:17AM). 

5.	Claims 5, 6, 12, 13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of ‘463 in view of Gargi et al., US 2014/0122584 A1, and further in view of claims 1-5 of US Patent No. 10,389,676 (hereinafter ‘676).
With respect to instant dependent Claims 5 and 6 (and similarly, Claims 12-13 and 16-17), while ‘463 does not appear to discuss a conversion event, a skilled artisan would understand that an conversion event could be implemented along with the time expiration and/or additional threshold events to ensure that the post is not blocked, as suggested by Claims 1, 3, and 4 of ‘676.  With respect to instant Claim 18, Claim 5 of ‘676 further suggests the recited functionality; with respect to instant Claim 19, Claim 2 of ‘676 suggests the recited functionality.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent Claim 2 (and similarly, dependent Claim 9) recites wherein blocking access to the ephemeral post in response to the associated time limit from the posting time having been reached comprises blocking, for a first subset of client devices associated with a first subset of users of a plurality of users, access to the ephemeral post upon a first elapsed time expiring, but it is not clear if “a first elapsed time expiring” is the same as reaching “the associated time limit from the posting time” in independent Claim 1, or if “a first elapsed time” is calculated after reaching the associated time limit from the posting time.  As currently presented, it would appear that Claim 2 recites that upon reaching the associated time limit, the access to the ephemeral post would not necessarily be blocked (depending on an interpretation of “upon a first elapsed time expiring,” which would appear to contradict the limitations of Claim 1 from which Claim 2 is dependent upon.  Further clarification is needed in the claims to ensure that they are interpreted in the independent manner and that dependent claims properly narrow their respective independent claims.
	With respect to dependent Claim 3 (and similarly, dependent Claim 10),  this claim depends upon Claim 2 (and likewise, Claim 10 depends upon Claim 9), and does not cure the deficiencies of Claim 2; in addition, Claim 3 recites “a second elapsed time expiring” which is rejected under the same rationale as “a first elapsed time expiring” above.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 1, 4, 7, 8, 11, 14, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sehrer, US 2015/0066863 A1, published on March 5, 2015 (filed on November 14, 2011), in view of Gargi et al. (hereinafter Gargi), US 2014/0122584 A1, published on May 1, 2014 (filed on October 25, 2012).
With respect to independent Claim 1, Sehrer teaches a computer-implemented method comprising: 
receiving an ephemeral post published to a social network at a posting time, the ephemeral post having an associated time limit from the posting time within which the ephemeral post can be viewed (see ¶¶ 0022, 0029, showing a request to initiate a thread/posting where the posting can have an associated expiration time; see also ¶ 0031, showing that posting of a thread/post illustrated in Sehrer is applicable to interacting with a social networking site in a similar manner).
providing an indication of the ephemeral post within a graphical user interface; receiving a selection of the indication of the ephemeral post; providing the ephemeral post in the graphical user interface in response to the selection of the indication of the ephemeral post (see ¶ 0030, showing that the post is made available for other users to view and interact with, in a manner similar to other (non-expiring) posts; see also ¶ 0036, showing that it may be desirable to indicate the expiring nature of the post in a particular way, such as by using a counter). 
providing a dynamic notification with the ephemeral post… (see ¶ 0036, showing that a dynamic time counter may be used with the expiring post). 
determining that the associated time limit from the posting time has been reached; and blocking access to the ephemeral post in response to the associated time limit from the posting time having been reached (¶ 0030, showing that upon expiration of the time limit, the post is removed).

While Sehrer suggests that a visual indicator indicating the ephemeral nature of the post may be provided (see ¶ 0036), Sehrer does not appear to explicitly recite that such notification “includes an amount of time since the posting time of the ephemeral post,” but a skilled artisan would understand that time since the post was a well-known and well-used functionality in social networks, message boards, discussion groups, etc., as illustrated by Gargi.
Gargi is directed towards posting a content item to a selected group of users where the content item has corresponding parameters that are evaluated with respect to who can see the post and when (see Gargi, Abstract).  Gargi teaches that the posting user can specify an expiration time or other requirements for the post that determine who is able to access the post and when (see Gargi, ¶¶ 0031-33, 0043-44).  Gargi explicitly illustrates that when a post is made available, additional information, such posting time, is displayed along with the post (see Gargi, Figs. 2 and 4, further showing that the time of the post is dynamically updated to reflect the time since the posting (i.e., today, yesterday, etc.).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant invention was made, to provide the time since posting as suggested in Gargi, to the time-limited post described in Sehrer, in order to allow the user to determine both the recency of the post and the ephemeral nature of the post (see Gargi, ¶ 0002). 


With respect to dependent Claim 4, Sehrer in view of Gargi teaches the computer-implemented method of claim 1, as discussed above, and further suggests displaying, within the ephemeral post, a visual symbol to distinguish the ephemeral post from non-ephemeral posts (see Sehrer, ¶ 0036 and discussion of Claim 1, above).

With respect to dependent Claim 7, Sehrer in view of Gargi teaches the computer-implemented method of claim 1, as discussed above, and further suggests updating the dynamic notification as time passes since the posting time of the ephemeral post (see Gargi, Figs. 2 and 4, and discussion of Claim 1, above).

With respect to Claims 8, 11, 14, 15, and 20, these claims are directed to a non-transitory computer-readable medium and a system comprising steps and/or features recited in Claims 1, 4, and 7, respectively, and are thus rejected under the same rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179